DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. In amended claims 1 and 6, it is not understood how the “passive sensor” can perform the steps of the claims.  Independent claim 17 does not make sense in that it is unclear what the limitations of the last line would mean in the context of a computer-program-product claim. Independent claim 17 is vague in that the final line of the claim refers to “the method,” but there is no earlier-mentioned method, and the claim is directed to a computer-program product.
Addition of new claims 16-17 has been acknowledged. 
Cancellation of Claims 3 and 8 has been acknowledged.
Amendment to claims 1, 4, 6 and 9 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the “passive sensor” in line 12 of claim 1 perform all the steps of claim 1. The applicant needs to clarify. 
On line 4 of independent claim 6, there is already a mention of “a single passive sensor.” It is not clear if “a single passive sensor” on the newly-added line at the end of the claim 6 same or different than “a single passive sensor” on line 4 on claim 6.The Applicant needs to clarify.
Independent claim 17 does not make sense in that it is unclear what the limitations of the last line would mean in the context of a computer-program-product claim. Independent claim 17 is vague in that the final line of the claim refers to “the method,” but there is no earlier-mentioned method, and the claim is directed to a computer-program product. The Applicant needs to clarify.
Claim 17 recites the limitation "the method" in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 1-2, 6-7, 11-15 are rejected under U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: The first step is to determine if invention is to claim to a process, machine manufacture or composition of matter. Claims 1-2, 6-7 and 11-15 are Mathematical process of initializing states of a modified spherical coordinate (MSC) and reference Cartesian coordinate (RCC) system based on operating conditions of an engagement mission. The modified spherical coordinate measurement prediction is calculated, through a nonlinear mapping function. A mixed coordinate system block is calculated, to provide an individual mixed angle only target state estimation processing steps for use in angle only target tracking and estimation with a miss distance accuracy of less than 30 m. The data is transformed from the modified spherical coordinate system to a reference Cartesian coordinate system.
Step2A: Next step is to determine if the claim directed to a a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea).  Claims 1-2, 6-7 and 11-15 are directed to signal processing algorithm and mathematical calculations, which is an abstract idea.  
Claims 1-2, 6-7 and 11-15 recite the following (with emphasis added):
Claim 1: A complete angle only (AO) target tracking and estimation method comprising: 
initialization states, including 
    PNG
    media_image1.png
    21
    160
    media_image1.png
    Greyscale
, of a modified spherical coordinate (MSC) and reference Cartesian coordinate (RCC) system based on operating conditions of an engagement mission; 
calculating modified spherical coordinate (MSC) measurement predictions, including 
    PNG
    media_image2.png
    19
    13
    media_image2.png
    Greyscale
 as a function of reference Cartesian coordinate (RCC) and 
    PNG
    media_image3.png
    22
    15
    media_image3.png
    Greyscale
 via a nonlinear mapping function 
    PNG
    media_image4.png
    23
    33
    media_image4.png
    Greyscale
; and 
calculating mixed coordinate system blocks, including 
    PNG
    media_image5.png
    27
    143
    media_image5.png
    Greyscale
, to provide for individual mixed AO TSE processing steps for use in angle only (AO) target tracking and estimation with a miss distance accuracy of less than 30 m,
wherein the method is performed on-board a projectile using a single passive sensor.
Claim 2: The complete angle only (AO) target tracking and estimation method according to claim 1, wherein a steady state 3-D position error in three axes is less than 1 m.
Claim 6: A complete angle only (AO) target tracking and estimation method, comprising: 
updating angle only (AO) measurements in a modified spherical coordinate (MSC) system from a single passive sensor; 
transforming data from the modified spherical coordinate (MSC) system to a reference Cartesian coordinate (RCC) system; 
time updating in the reference Cartesian coordinate (RCC) system; transforming data from the reference Cartesian coordinate (RCC) system to the modified spherical coordinate (MSC) system; and 
calculating the angle only (AO) measurements at a sensor interface level for use in guiding a projectile to a target with a miss distance of less than 30 m,
wherein the method is performed on-board a projectile using a single passive sensor.
Claim 7: The complete angle only (AO) target tracking and estimation method according to claim 6, wherein a steady state 3-D position error in three axes is less than 1 m.
Claim 11: The complete angle only (AO) target tracking and estimation method according to claim 6, wherein transforming data from the modified spherical coordinate (MSC) system to the reference Cartesian coordinate (RCC) system follows: 
    PNG
    media_image6.png
    28
    81
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    26
    113
    media_image7.png
    Greyscale

Claim 12: The complete angle only (AO) target tracking and estimation method according to claim 6, wherein transforming data from the reference Cartesian coordinate (RCC) system to the modified spherical coordinate (MSC) system follows: 
    PNG
    media_image8.png
    26
    82
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    31
    71
    media_image9.png
    Greyscale
.
Claim 13: The complete angle only (AO) target tracking and estimation method according to claim 6, wherein measurement updating in modified spherical coordinate (MSC) system follows: 

    PNG
    media_image10.png
    38
    402
    media_image10.png
    Greyscale
is derivative free, 
    PNG
    media_image11.png
    30
    445
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    29
    142
    media_image12.png
    Greyscale
, where Rk is the sensor measurements noise covariance matrix.

    PNG
    media_image13.png
    370
    756
    media_image13.png
    Greyscale
Claim 14: The complete angle only (AO) target tracking and estimation method according to claim 6, wherein time updating in the reference Cartesian coordinate (RCC).
    PNG
    media_image14.png
    52
    372
    media_image14.png
    Greyscale
.
Claim 15: The complete angle only (AO) target tracking and estimation method according to claim 14, wherein the J terms represent the Jacobian matrix of the MSC and the RCC states.
 The underlined portions of claims 1-2 and 6-15 encompass the abstract idea. In amended claims 1 and 6, the “passive sensor” cannot perform the steps of the claims. 
Claims 4-5, 9-10, 16 are patent eligible.
The courts have declined to define abstract ideas, other than by example. The 2014 Interim Guidance instructs examiners to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. These cases have been broadly categorized into four categories: fundamental 
Fundamental economic practices: "The phrase 'fundamental economic practices' is used to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations." (July 2015 Update [p. 4]).
Certain Methods of Organizing Human Activity: "The phrase 'certain methods of organizing human activity' is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity." (July 2015 Update [p. 4]).
An Idea of Itself: According to the July 2015 Update, "[t]he phrase 'an idea 'of itself," is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that 'can be performed in the human mind, or by a human using a pen and paper."' (July 2015 Update [p. 5]).
Mathematical relationships/formulas: "The phrase 'mathematical relationships/formulas' is used to describe mathematical concepts such as 
The above claimed abstract idea may be classified as certain methods of signal processing algorithm, mathematical manipulation and analysis of data. 
Therefore, results in a determination that the Claims 1-5 and Claims 6-15 at issue in the present application are directed to an abstract idea since the claims may be classified as software processing and certain methods of mathematical relationship. See SiRF Technology Inc. v. International Trade Commission, 94 USPQ2d 1607 (Fed. Cir. 2010).
Step2B: The next step is to determine does the claim recite additional elements that amount to significantly more than the judicial exception.
Independent method claim 1 describes angle only (AO) target tracking and estimation using mixed coordinate system and integrated system, however these constitute steps of “mere mathematical calculations” and do not improve the functioning of the positioning system or provide any improvement to another technology or technical field. 
As for dependent claim 2, which depends directly from independent claim 1, does nothing more than further provide details of the abstract idea of independent claim 1, stating position error limit. Dependent claim 2 does not add any claimed subject matter to the non-statutory subject matter of independent claim 1 to render the resulting subject matter statutory.  That is to say, dependent claim 2 does not add something significantly more than the judicial exception of independent claim 1.  Therefore, dependent claims 2 is likewise rejected for substantially the same reasons as independent claim 1 above. 

As for dependent claim 7, which depends directly from independent claim 6, does nothing more than further provide details of the abstract idea of independent claim 6, stating limit on position error. Dependent claim 11-15 add further mathematical calculations to the abstract idea of claim 6. None of dependent claims 7 and 11-15 add any claimed subject matter to the non-statutory subject matter of independent claim 6 to render the resulting subject matter statutory.  That is to say, none of dependent claims 7 and 11-15 adds something significantly more than the judicial exception of independent claim 6.  Therefore, each of dependent claims 7 and 11-15 is likewise rejected for substantially the same reasons as independent claim 6 above. 

Allowable Subject Matter
Claims 4-5, 9-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648